Citation Nr: 1431909	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  11-18 278	)	DATE
	)
	)


THE ISSUE

Whether a December 1, 2009, decision of the Board that denied entitlement to an effective date prior to July 17, 1998 for a 100 percent disability evaluation for service-connected rheumatoid arthritis should be revised or reversed on the grounds of clear and unmistakable error (CUE).


REPRESENTATION

Moving Party represented by:  Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Moving Party (the Veteran) had active military service from October 1979 to October 1982.
This matter is before the Board as an original action on the motion of the Moving Party in which she alleges CUE in a December 1, 2009, Board decision that, in part, denied entitlement to an effective date prior to July 17, 1998 for a 100 percent disability evaluation for service-connected rheumatoid arthritis.

The Moving Party has raised additional claims including entitlement to service connection for reflex sympathetic dystrophy as secondary to service-connected De-Quervain's disease; entitlement to a temporary total evaluation due to treatment for a service-connected left arm requiring convalescence; and entitlement to an earlier effective date prior to June 20, 2001 for the award of a 60 percent disability evaluation for service-connected De-Quervain's disease, left wrist.  These claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and the Board will limit its review to the claim of CUE in the December 2009 denial of an effective date prior to July 17, 1998, for the award of a 100 percent evaluation for arthritis.  


FINDINGS OF FACT

1.  In a December 1, 2009, decision, the Board denied entitlement to an effective date prior to July 17, 1998 for the award of a 100 percent disability evaluation for service-connected rheumatoid arthritis.

2.  The correct facts, as they were known at the time of the December 1, 2009 decision were before the Board; the statutory or regulatory provisions extant at the time, were correctly applied; there was a tenable basis for each of the Board's determinations; and the Moving Party has not alleged any specific error by the Board that would have manifestly changed the outcome of the appeal.


CONCLUSION OF LAW

The criteria have not been met for revision or reversal, on the basis of CUE, of the December 1, 2009 Board decision, which denied entitlement to an effective date prior to July 17, 1998 for the award of a 100 percent disability evaluation for service-connected rheumatoid arthritis.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1402, 20.1403, 20.1404 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the notification and duty to assist provisions of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) are not applicable to claims of CUE in prior Board decisions.  38 C.F.R. § 20.1411(c), (d); Livesay v. Principi, 15 Vet. App. 165 (2001).  Accordingly, no further action is necessary for compliance with the VCAA.

In the March 2011 motion, the moving party argues that CUE was committed by the Board in its December 2009 decision which in part, denied entitlement to an effective date prior to July 17, 1998 for a 100 percent disability evaluation for service-connected rheumatoid arthritis.

A Board decision is final as of the date that is stamped on the face of the decision. 38 C.F.R. § 20.1100 (2013).  A final Board decision is subject to review by the Board on a motion alleging clear and unmistakable error.  38 U.S.C.A. § 7111(a) (West 2002); 38 C.F.R. § 20.1400 (2013).  A motion alleging clear and unmistakable error in a Board decision is a matter of original jurisdiction with the Board.  See 38 U.S.C.A. § 7111(e) (West 2002); 38 C.F.R. § 20.1402 (2013).  Motions alleging such error are not, except as otherwise provided, subject to rules relating to processing and disposition of appeals.  38 C.F.R. § 20.1402 (2013). 

Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, which may be of either fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a) (2013).  Moreover, the decision is to be based on the record and the law that existed when the challenged decision was made.  38 C.F.R. §20.1403(b) (2013).  Specifically for Board decisions that were issued on or after July 21, 1992, the record that existed when the decision was made includes relevant documents that were in VA's possession not later than 90 days before such record was transferred to the Board for its review, provided that the documents could reasonably be expected to be part of the record.  38 C.F.R. § 20.1403(b)(2) (2013).

The Board reiterates that a clear and unmistakable error is one which, had it not been made, would have manifestly changed the outcome when it was made.  The error cannot be clear and unmistakable unless it is absolutely clear that a different result would have ensued, but for the error.  38 C.F.R. § 20.1403(c) (2013).  The regulations expressly state that the following instances do not constitute clear and unmistakable error: (1) changed diagnosis; (2) failure to fulfill the duty to assist; or (3) a disagreement as to how facts were weighed or evaluated. 38 C.F.R. § 20.1403(d) (2013).  Also, clear and unmistakable error does not include the otherwise correct application of a statute or regulation where, subsequent to a Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e) (2013).

At the time of the Board's December 1, 2009, decision, the laws and regulations governing the assignment of the effective date of service connection were essentially the same as now.  In that decision, the Board stated that generally, VA law provides that the effective date of an award of compensation for a claim is the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110 (West 1991 & Supp. 2009); 38 C.F.R. § 3.400 (2009).  The Board also noted that the effective date of a claim for increase is the earliest date as of which it is factually ascertainable that an increase in disability occurred if the claim is received within 1 year from such date; otherwise the effective date is the date of the receipt of the claim.  38 C.F.R. § 3.400 (o)(2). 

In the December 2009 decision, the Board noted that under the applicable criteria, rheumatoid arthritis with symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring 3 or more times per year warrants a 40 percent rating.  A 60 percent rating requires less than criteria for 100 percent but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring 4 or more times per year or a lesser number over prolonged periods.  A 100 percent rating requires totally incapacitating rheumatoid arthritis with constitutional manifestations associated with active joint involvement.  38 C.F.R. § 4.71a, Diagnostic Code 5002.

The evidence at the time of the December 2009 Board decision showed that the Moving Party filed her initial claim for service connection in August 1990.  The Board also noted that a December 2001 rating decision changed the description of the Moving Party's service-connected disability from fibromyalgia to rheumatoid arthritis, and assigned a 100 percent disability rating for rheumatoid arthritis of multiple joints, effective July 17, 1998.

The December 2009 Board decision determined that a rating in excess of 40 percent was not warranted for the Moving Party's rheumatoid arthritis under the applicable rating criteria at any time prior to July 17, 1998.  The Board noted that the medical evidence did not indicate at least the level of impairment that would warrant a 60 percent rating (weight loss and anemia productive of severe impairment of health, or severely incapacitating exacerbations occurring 4 or more times per year or a lesser number over prolonged periods) or a 100 percent rating (totally incapacitating rheumatoid arthritis with constitutional manifestations associated with active joint involvement).  The medical evidence prior to July 17, 1998 showed that the Moving Party's rheumatoid arthritis was manifested by no more than symptom combinations productive of definite impairment of health objectively supported by examination findings, or incapacitating exacerbations occurring 3 or more times per year.

The Board specifically noted that medical evidence from the Moving Party's Office of Workers' Compensation Programs (OWCP) claim included several 1990 examination reports by Dr. W. A. and Kaiser Permanente that were negative for findings or diagnoses of rheumatoid arthritis.  April 1990 and June 1991 VA orthopedic examinations were also negative for pertinent pathology.  A September 1993 VA treatment record noted an assessment of ill-defined probably early autoimmune disease characterized by polyarthralgias and a positive rheumatoid factor but a March 1998 VA outpatient examination showed a full range of motion of all joints except the left wrist and there were no restrictions with respect to physical activity limitations.

As stated above, for increases in disability compensation, the effective date is the earliest date as of which it is factually ascertainable that an increase in disability occurred if the claim is received within 1 year from such date; otherwise the effective date is the date of the receipt of the claim.  38 C.F.R. § 3.400 (o) (2).

The Board finds that the December 1, 2009, decision was plausible and tenable.  As addressed below, the decision does not demonstrate any error of fact or law that would compel a materially different conclusion.  While the evidence could have been interpreted differently, the Board finds that the interpretation applied by the December 1, 2009, decision is not clearly and unmistakably erroneous such that a materially different conclusion is compelled by the law or evidence.  

In the March 2011 motion that is at issue here, the Moving Party enumerates two alleged errors that were committed by the Board: (1) that the Board failed to acknowledge medical records and U.S. Department of Labor, Employment Standards Administration, OWCP records prior to 1990 which was the original date of the claim; (2) that the Board disregarded the June 2001 VA examination which indicated that all of the Moving Party's conditions from active duty to the present were related to her rheumatoid arthritis. 

The Board notes that it is unclear from the March 2011 motion as to how the facts alleged in the first and second allegations, even if true and substantiated in the record, would relate to the Board's denial of entitlement to an effective date prior to July 17, 1998 for a 100 percent disability evaluation for service-connected rheumatoid arthritis.  The Moving Party simply alleges that the Board failed to acknowledge record from OWCP and that a June 2001 VA examiner determined that all of the Moving Party's disabilities were related to her rheumatoid arthritis.  Other than these general allegations, however, it is unclear as to whether the Moving Party asserts any specific error in connection with the December 2009 Board decision.

The Board is unable to find any allegations of error, other than the Moving Party's general assertions that the Board failed to acknowledge the OWCP records at the time of its December 2009 decision and assertions that the Board did not properly consider the extant evidence at the time of its December 2009 decision to include the findings of the June 2001 VA examination.  As noted at the outset, the regulations governing the consideration of CUE have expressly determined that failure to fulfill the duty to assist, whether merely alleged or proven, does not constitute CUE.  38 C.F.R. § 20.1403(d) (2013).  For this reason, the mere allegation that the OWCP records were not available at the time of the December 2009 decision is insufficient to raise a CUE claim.  Moreover, to the extent that the Moving Party simply asserts that had the Board reviewed the extant evidence in connection with its December 2009 decision (namely the complete OWCP records and June 2001 VA examination), it would have found differently, the Board now finds that this allegation merely asserts a disagreement as to how the facts and evidence were weighed at the time of the December 2009 decision.  As noted above, such disagreements also do not constitute CUE under the regulations.  38 C.F.R. § 20.1403(d) (2013).  Even if the Board were compelled to reach the merits of these general allegations, it notes that the December 2009 Board decision specifically addressed OWCP records and the June 2001 VA examination.  Notably, the Board in its decision specifically acknowledged medical evidence associated with the Moving Party's February 1990 claim for compensation from the U.S. Department of Labor, Employment Standards Administration, OWCP. The December 2009 Board decision also noted that a December 2001 rating decision changed the description of the Moving Party's service-connected disability from fibromyalgia to rheumatoid arthritis and assigned a 100 percent disability rating effective July 17, 1998.

Under the circumstances, the Board does not see any basis for CUE that is attributable to a claimed failure to address the OWCP records and the findings of the June 2001 VA examination.

A motion alleging CUE must necessarily be pled with some specificity as to what the alleged error is, unless it is the kind of error that if true would constitute CUE on its face.  In that regard, the Moving Party should provide persuasive reasons as to why the result of the prior determination would have been manifestly different but for the alleged error.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993); see also Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing denial of CUE due to pleading deficiency and denial of CUE on the merits).  The Board recognizes that it is under a duty to read liberally the Moving Party's motion.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Comer v. Peake, 552 F.3d 1362, 1368 (Fed. Cir. 2009). 

In summary, based upon the above discussion, as the Board decision of December 1, 2009 contains no error of fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would be manifestly different but for such error, the action was not clearly and unmistakably erroneous in failing to award the benefits then on appeal.


ORDER

The motion to revise or reverse the December 1, 2009 decision of the Board that denied entitlement to an effective date prior to July 17, 1998 for the award of a 100 percent disability evaluation for service-connected rheumatoid arthritis, on the basis of CUE, is denied.



                       ____________________________________________
	DAVID L. WIGHT
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



